Citation Nr: 1212284	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a condition manifested by a rapid heartbeat.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying the claim currently on appeal.  

In addition to denying the claim of entitlement to service connection for a rapid heartbeat, the September 2005 rating decision also denied claims of entitlement to service connection for exercise induced asthma, a prostate condition, hypertension, a hearing condition and a right wrist condition.  The Veteran submitted a timely notice of disagreement to these issues in January 2006, and in September 2007, the RO issued a statement of the case confirming the previous denials.  However, the Board does not have jurisdiction over these issues, as the Veteran indicated in his October 2007 appeal to the Board (Form 9) that he was only appealing the issue of entitlement to service connection for a rapid heartbeat.  

The Board also notes that the RO in St. Petersburg, Florida granted service connection for coronary artery disease in April 2011.  However, it is not presently clear from the evidence of record whether this grant encompasses the Veteran's claimed rapid heartbeat, or, whether this is itself a separate disability.  As such, the Board will continue to adjudicate this issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In his October 2007 appeal to the Board, the Veteran requested that he be scheduled for a Board hearing at his local RO.  This request was repeated by the Veteran's representative in the October 2009 Form 8.  Despite several requests, the record does not reflect that the Veteran has ever been scheduled for a Board hearing at his local RO.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Board Member at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



